DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 01/10/2020.                     .
2.	Claims 1 - 48 are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Greek Patent Application No. 20190100032, filed January 16, 2019. 
There is no claim to domestic benefit according to the foiling receipt and application data sheet.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 08/24/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
07/13/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings objection
1. 	The applicant’s drawings submitted on 01/10/2020 are acceptable for examination purposes except for the following:
	A. 	Figures 1- 2B (these are well known structure prevalently known in the current “new radio”  technology) should be designated by a legend such as –Prior Art–because only that which is old is illustrated. Corrected drawings in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoidabandonment of the application. The replacement sheet(s) should be labeled“Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstructany portion of the drawing figures. If the changes are not accepted by the examiner, theapplicant will be notified and informed of any required corrective action in the next Officeaction. The objection to the drawings will not be held in abeyance. 
Claim objection(s)
1.	Claim 1 needs to be amended to clarify that the first frequency and the second frequency are different frequencies. Such amendment would better clarify the applicant’s claimed invention since the intention here is to use two different RAT (radio access technology) to determine  LOS/NLOS between the transmitter and receiver  . See claim 24 and 47 – 48 for similar problems. 

3.	Regarding claim 22 the phrase “…that can …” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 47: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
3.		When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 2, 5 – 8, 11 – 12, 21 - 22, 24 – 25, 28 – 31, 34 – 35, 44 - 45, 47 – 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2015/0219750 A1) in view Baek et al. (US 2017/0212208 A1).
	Regarding claim 1,  Xiao discloses: A method at a wireless device of determining a line-of-sight (LOS) path between a transmitter and the wireless device (¶ 0146, identifying NLOS or LOS), comprising:  
 	receiving, from the transmitter, a first reference signal on a first frequency band at a first time (Figure 10 and ¶ 0203, the transmitter is denoted by the base station using RAT1( first frequency) that sends a positioning signal (reference signal, see ¶ 0005 positioning signals=reference signals) to the terminal) ; 
 	receiving, from the transmitter, a second reference signal on a second frequency band at a second time; (Figure 10 and ¶ 0203, the transmitter is denoted by the base station using RAT2( second frequency) that sends a second positioning signal (reference signal, see ¶ 0005 positioning signals=reference signals) to the terminal) ;
(¶204, RSTD is the process of comparing two reference signals as denoted by the acronym “Reference Signal Time Difference”)
 	determining, at least based on the comparing the first time to the second time, which of the first reference signal and/or the second reference signal followed the LOS path between the transmitter and the wireless device. [¶ 0208, the time difference tells the shortest path that is the LOS path between the transmitter and receiver, in other words the RSTD is a comparison of the difference in time of the reference signals in order to determine the shortest path which is the LOS path the reference signal took]
	 Xiao discloses every aspect of the applicant’s claimed invention except that the wireless device is determining the LOS  path rather than the server as seen in the reference of Xiao (note the preamble is not given any patentable weight and the body of the claim does not disclose which element is performing the determining step or any of the preceding steps) however the reference of Baek discloses the wireless device performing the comparison in order to determine the line of sight path [¶ 0032 and ¶ 0123 and figure 8, the comparison of the timing inforamtion can be done in the electronic device receiving each signal transmitted by two different paths of different frequencies. A determination is made as to the path being LOS or not, in other words the step of the comparison of the timing information of the reference signals presented Xiao in combination with the  wireless device that perform the comparison of the times transmitted via high and low frequencies as seen in Baek in view of a person having ordinary skill in the art (PHOSITA) in order to determine the reference signal follows a LOS path would have been obvious].

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao’s system in view of Baek. The motivation for making the above modification would have been to provide an apparatus for performing LOS or NLOS determination in a wireless communication system [¶ 010 of Baek].
 	Claims 24 and 47 – 48  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as a memory, transceiver,  processor and computer readable medium are all accounted for in the primary reference see [¶ 0051 and ¶ 0554].

Claim 2, Xiao The method of claim 1, further comprising: tuning, by a first radio of the wireless device, to the first frequency band to receive the first reference signal; and tuning, by a second radio of the wireless device, to the second frequency band to receive the second reference signal. [figure 10, the UE is able to connect to the base station via two different RAT (frequencies) hence it is heavily implied there are different radios in the system of UE to receive signals from the different RAT. In order for the UE to receive the reference signals from two different RAT (¶ 203) the UE  must tune to each of the different RAT (frequency). See also ¶ 0058 of Baek = plurality of RF chain for receiving high/low frequency through the plurality of chain. Unit must include a plurality of communication module to support the different radio access technologies]. [Supporting reference: see column 5, lines 15 -17 of Burroughs et al. (US 9, 467, 966 B2)].

Claims 5, 25 and 28  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

Claim 6, Baek further discloses: The method of claim 1, wherein the first frequency band comprises a high frequency band and the second frequency band comprises a low frequency band. [¶ 0121, high frequency and low frequency respectively also the different RAT in Xiao of figure 10 can be reasonable interpreted as different bands one of which can be higher than the other ].

Claim 29 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

Claim 21, Xiao further discloses: The method of claim 1, wherein: the wireless device comprises a user equipment and the transmitter comprises a base station or transmission-reception point (TRP), the wireless device comprises a first base station or TRP and the transmitter comprises a second base station or TRP, QC191143Qualcomm Ref. No. 191143 32 the wireless device comprises a base station or TRP and the transmitter comprises a user equipment, or the wireless device comprises a user equipment and the transmitter comprises a user . [see figure 10 and ¶ 0046 of Baek, noted that only one of the limitation  must be meet].

Claim 44 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 21.

 	Claim 7, Xiao further discloses:  The method of claim 6, wherein the first time is after the second time.  [Figure 10, since the reference signal as seen in ¶ 0203 - ¶ 204 takes different paths and the RSTD is determined from the timing on each path it is quite obvious the reference signal taking the longest path its time will arrive after the time of the RS taking the shorter path].

Claim 30  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

 	Claim 8, Baek  further discloses:  The method of claim 7, further comprising: determining, based on the first time being after the second time, that the first reference signal did not follow the LOS path. [see figure 8, decision box 803, 805, 807, a comparison of the timing will tell the wireless device whether the reference signal [as seen in the primary reference of Xiao] took the shortest path [LOS] or longest path [NLOS]. The combination would render claim 11 to a person having ordinary skill in the art].

Claim 31 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.

Claim 11, Baek further discloses: The method of claim 6, wherein the first time is the same as the second time.  [figure 8, decision boxes 803 and 805. The traveling time are compared if similar then LOS is being determined, note in the primary reference figure 10 and ¶ 203 – 204 recites the reference signals carries the timing information in order to calculate the RSTD (¶ 0167 states multiple paths can be LOS). The combination would render claim 11 to a person having ordinary skill in the art].

Claim 34 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 11.

Claim 12, Baek further discloses: The method of claim 11, further comprising: determining, based on the first time being the same as the second time, that both the first reference signal and the second reference signal followed the LOS path.  [figure 8, decision boxes 803 and 805. The traveling time are compared if similar then LOS is being determined, note in the primary reference figure 10 and ¶ 203 – 204 recites the reference signals carries the timing information in order to calculate the RSTD (¶ 0167 states multiple paths can be LOS). The combination would render claim 11 to a person having ordinary skill in the art].

Claim 35 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 12.

Claim 22, Xiao further discloses:  The method of claim 1, wherein the first and second reference signals are transmitted at the same time or with a known offset that can be used to adjust the first time and the second time. [¶ 0203 - ¶ 0204, although not mention that the PRS are transmitted at the same time, this is a case of obvious to try, in which either the reference signal can be sent at the same time or not , this is directed to the idea of  a finite number of identified predictable potential solution and would have been obvious to one of ordinary skilled in the art].

Claim 45 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 22.

2.	Claims 15 – 17 and 38 - 40 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2015/0219750 A1) in view Baek et al. (US 2017/0212208 A1) and Intel (“Potential RAT dependent Techniques for NR positioning”, R1-1812519, provided via the IDS submitted on 07/13/2020).
Regarding claim 15, Xiao in view of Baek discloses: The method of claim 1 (see rejected claim 1).
 Xiao in view of Baek does not disclose: reporting, to the transmitter, which of the first reference signal and/or the second reference signal followed the LOS path, in the 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao’s system in view of Baek and Intel. The motivation for making the above modification would have been that it would have benefit the overall positioning performance [see last line of section 3.2.2 of intel].
 	
Claim 38 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 15.

Claim 16, Intel further discloses: The method of claim 15, wherein a time of arrival of whichever of the first reference signal and/or the second reference signal followed the LOS path is used by a positioning entity in a round-trip-time positioning procedure.  [Section 3.2.2, “Timing information of the first arrival path is a primary information in E-CID, OTDOA and UTDOA positioning techniques given that it reflects estimate of the distance between TX and RX stations.” And section 4.2.1 for RRT positioning procedure].

Claim 39 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 16.


Claim 17, Intel further discloses:  The method of claim 1, further comprising: estimating a location of the wireless device based on a time of arrival of whichever of the first reference signal and/or the second reference signal followed the LOS path. [section 3.2.2, “…One of the critical issues for positioning is to determine whether given link between transmitter and receiver is a LOS link or NLOS link, i.e. LOS detection problem. There are multiple ways how UE can try to estimate whether the link has LOS component.”, see also observation 2 of section 3.2.2].

Claim 40 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 17.

3.	Claims 3 – 4 and  26 - 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2015/0219750 A1) in view Baek et al. (US 2017/0212208 A1) and Schmandt et al. (US 2013/0260820 A1).
Regarding claim 3, Xiao in view of Baek discloses: The method of claim 1 (see rejected claim 1).
 Xiao in view of Baek does not disclose: wherein the first radio and the second radio are synchronized in time with each other, However Schmandt discloses  such deficiency see Figures 37 – 39 and ¶ 0541 - ¶ 0542, the device 3400 involves different RAT and hence possesses different radios which is synchronized with each other.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao’s system in view of Baek and Schmandt. The motivation for making the above modification would have been avoid interference  [¶ 0003 of Schmandt].
 	
Claim 26  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

Claim 4, Baek further discloses: The method of claim 3, wherein the first radio and the second radio are synchronized in time with the transmitter. [¶ 0121, “The electronic device 200 may determine the traveling times of the first signal and the second signal based on information on the transmission start times and the reception times of the first signal and the second signal. The receiver deals with two different RAT, hence the signals received on two different paths using the two different RAT is synchronized at the receiver since it involves the start time and reception time of each signal being transmitted]

Claim 27 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

4.	Claims 23 and 46 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2015/0219750 A1) in view Baek et al. (US 2017/0212208 A1) and Isa et al. (US 2016/0205651 A1)
Regarding claim 23, Xiao in view of Baek discloses: The method of claim 22 (see rejected claim 22).
 Xiao in view of Baek does not disclose:  receiving an indication of the known offset from the transmitter, in the same field of endeavor Isa discloses such limitation in figure 6 and ¶ 0074 offset information pertaining to the reference signal is received from a given cell by the UE.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao’s system in view of Baek and ISA. The motivation for making the above modification would have in the assistance of determining the location of a UE [¶ 0002 and ¶ 0012 of ISA].
 	
Claim 46 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 23.


Allowable Subject Matter
1.	Claims 9 – 10, 13 – 14,18 – 20, 32 – 33, 36 – 37, 41 – 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463